It gives me pleasure, at the outset, to sincerely congratulate the President and his country, the Federal Republic of Nigeria, on his well-deserved election to the presidency of the General Assembly at its seventy-fourth session. I reiterate my country’s support and full confidence in his able leadership of the Assembly towards achieving the desired goals.
I also his predecessor, Her Excellency Ms. Maria Fernanda Espinosa Garces, for her valued efforts during her presidency of the Assembly at the last session.
I also express my deepest appreciation to Secretary-General Antonio Guterres for his concrete efforts to solidify the foundations of security and stability and to attain the noble objectives of the Organization in all domains. In that respect, I commend the multiple and important initiatives launched by the Secretary-General, notably the initiative to combat violence based on religion, the United Nations Strategy and Plan of Action on Hate Speech and the initiative on protection of sacred sites throughout the world.
Under the leadership of His Majesty King Hamad bin Isa Al Khalifa of the Kingdom of Bahrain and with the support of the Prime Minister, His Royal Highness Prince Khalifa bin Salman Al Khalifa, as well as the Crown Prince and Deputy Supreme Commander and First Deputy Prime Minister, His Royal Highness Prince Salman bin Hamad Al Khalifa, the robust and growing partnership between the Kingdom of Bahrain and the United Nations and its specialized agencies has produced successive accomplishments, illustrated by the initiatives and steps taken by the Kingdom of Bahrain towards achieving the Sustainable Development Goals, notably the signing of the Strategic Partnership Framework Agreement between Bahrain and the United Nations, which is the first of its kind in the region.
The Kingdom of Bahrain also has maintained its position in the very high human development category, as reflected in the report Human Development Indices and Indicators: 2018 Statistical Update. In May, the World Health Organization (WHO) honoured His Royal Highness Prince Khalifa Bin Salman Al Khalifa and granted him the Global Leader in Health Care award, the first-ever such award in the history of the Organization, thereby confirming the high esteem of His Royal Highness and reflecting the international community’s recognition of the role played by the Kingdom of Bahrain in achieving the goals set by WHO.
We were also immensely pleased by the General Assembly’s adoption of resolution 73/329, which declared 5 April as the International Day of Conscience, on the initiative of His Royal Highness the Prime Minister.
The election of Ms. Fawzia Zainal as Speaker of the House of Representatives is one of the proudest achievements of Bahraini women in recent decades. She is the first woman to hold that high position in the country’s history, following parliamentary elections with a high turnout of 67 per cent. The turnout was the result of the reformed approach of His Majesty the King, which embodies the strength of democracy, the steadfastness of our popular will, the level of social awareness and the keen interest of our people to serve their national duties.
Those achievements were also coupled with a great emphasis on education. A few weeks ago, my country celebrated the centenary of its formal education system, becoming a high performing country in its pursuit to achieve the Millennium Development Goals, according to UNESCO’s Education for All Global Monitoring Report.
In its development endeavours, the Kingdom of Bahrain is committed to promoting rights and freedoms and has maintained its advanced position in the area of combating trafficking in persons for the second time in a row. My country occupies a tier one ranking among the most successful countries in that regard, based on a report by the United States Department of State, thereby becoming the first country in the Middle East and North Africa to attain such status. My country has also been elected as a member of the Human Rights Council for the period 2019 to 2021, for the third time in its history.
The two main objectives on the international community’s agenda and at the heart of our discussions today are the achievement of peace and the elimination of terrorism. We are all deeply convinced that what happens in any part of the world inevitably affects us all, as proven by the crises that have taken place in many countries, such as the Syrian Arab Republic, the Republic of Yemen and Libya. The instability afflicting those countries has led to a weakening or complete collapse of State institutions.
That instability has also exacerbated the problem of migrants and refugees and provided fertile ground conducive to the emergence of various terrorist groups that are supported by both States and non-State groups. Those terrorist groups pose a threat to the security of the region and the stability of its peoples, thereby making collective action an urgent necessity in order for peace to prevail. That can happen only by abiding by the Charter of the United Nations and its purposes of non-interference in the internal affairs of States, as well as a commitment to good neighbourliness, mutual respect, the peaceful settlement of crises and upholding United Nations resolutions in order to preserve the sovereignty of States and their national institutions, as well as their unity and territorial integrity, and to safeguard the dignity and stability of their peoples. Most important among those resolutions are those related to the Palestinian question, which must be dealt with first and foremost as a political issue, one that is related to occupation, sovereignty, land and rights. It should not affect relations between peoples or provoke clashes among religions, nor should it impede positive and constructive interaction among them.
In order to achieve peace, the international community must fulfil its responsibilities by obliging Israel to abide by international resolutions. Israel must halt its policies of annexation and its unlawful confiscation of land, as well as its violations of international law and efforts to obstruct the realization of a just and lasting solution to the Palestinian question. Such a solution would enable the creation of an independent Palestinian State within the borders of 4 June 1967 and with East Jerusalem as its capital, based on the two-State solution stipulated in the Arab Peace Initiative and the relevant international resolutions.
The Kingdom of Bahrain will spare no effort in striving to enable the peoples of the region, especially the brotherly Palestinian people, to grow, prosper and enjoy a better future across all spheres. In June, my country hosted a workshop on peace and prosperity in partnership with the friendly United States of America, representing a qualitative effort and an important initiative to promote development and provide a better life for the peoples of the region.
In view of the keen interests of the Kingdom of Bahrain to support security and stability, we wish to emphasize our solidarity with the continuous efforts being made by the sisterly Kingdom of Morocco to reach a political solution to the issue of the Moroccan Sahara, in accordance with relevant Security Council resolutions and in the context of the Kingdom of Morocco’s sovereignty, national unity and territorial integrity. We commend the outstanding efforts by the Secretary-General to resolve that issue, as well as his efforts to establish security and stability in the Syrian Arab Republic, which culminated in the recent formation of the Constitutional Committee, which we hope will contribute to finding the desired political solution in Syria.
We also reiterate our support for the sisterly Republic of the Sudan in adopting measures with a view to achieving development and prosperity and enhancing security and stability there. We welcome the formation of the Transitional Government, headed by His Excellency Mr. Abdalla Hamdok. We support the demands to remove the Sudan from the list of State sponsors of terrorism so that it can collaborate with economic institutions with a view to transcending this important and delicate phase in its history. This is about our vision of peace.
There is another challenge on which we focus, namely, terrorism. As the Assembly is aware, this threat has taken on unprecedented forms in the history of countries, putting our world into a difficult period of instability. That has been shown by the decades-long terrorism perpetrated by Iran. The Iranian regime and its terrorist Revolutionary Guard has a bleak record of violating international instruments and resolutions, whether it be through establishing and supporting terrorist militias, attempts to provoke chaos and sedition and interfere in the internal affairs of many States in the region — including the Kingdom of Bahrain — or its unjust occupation of the three Emirati islands of the United Arab Emirates, namely, Greater Tunb, Lesser Tunb and Abu Musa, and the direct threats emanating from that ongoing occupation.
We wish to reiterate that, in collaboration with our brothers in the Arab coalition to support legitimacy in Yemen — under the leadership of the sisterly Kingdom of Saudi Arabia — we will continue to pursue efforts to save Yemen and restore security and stability to the country. We urge all Yemeni national parties to unite their efforts with those of their legitimate Government in order to confront the Iranian-backed Houthi militias and all other terrorist groups, which threaten the security and stability of Yemen. That will allow for a peaceful resolution of the crisis, based on the Gulf Cooperation Council Initiative and its Implementation Mechanism, the outcomes of National Dialogue Conference and Security Council resolution 2216 (2015). That will also put an end to all forms of Iranian intervention, which are considered the main threat to the unity and territorial integrity of Yemen as well as its regional neighbourhood.
We would also like to commend the efforts of the Iraqi Government to confront the outlaw armed factions of the Iranian regime, which constitute a real threat not only to Iraq but also to the diplomatic missions in the country. They also constitute a threat to neighbouring countries and make Iraq a springboard for their terrorist targets.
It is no longer possible to overlook the dangerous role played by Hizbullah terrorists in spreading extremism and terrorism, inciting hatred and serving the Iranian agenda designed to perpetuate tensions and crises in the region. We underscore the need to deter that terrorist party and eliminate its danger from our region.
Support for transnational terrorism from the Iranian regime created networks of terrorist organizations and extremist militias in numerous regions around the world, such as Syria, Yemen, North Africa, countries of the Sahel and the Sahara and South America, among others. That compels us to step up our efforts and enhance collective cooperation to eliminate them once and for all. In that context, we applaud once again the firm approach adopted by the friendly United States of America to counteract Iran and its proxies in the region by exerting maximum pressure and imposing severe sanctions on them. We reiterate our support for drying up the sources of terrorism and putting an end to the destructive policies of the Iranian regime.
International energy supplies and maritime navigation in the Arabian Gulf, the Strait of Hormuz and the region as a whole face grave dangers due to the behaviour of the Iranian regime as it repeatedly targets commercial vessels in that region. For nearly 35 years, countries of the Gulf Cooperation Council have been drawing the attention of the international community to that threat. We appealed to the Security Council, which adopted resolution 552 (1984), on Iranian aggression against commercial vessels in the Arabian Gulf. However, Iranian terrorism continues unabated to this day, and in a more dangerous manner, posing a threat to a region of strategic importance for international peace and security and for the stability of the world economy.
We reiterate our condemnation of the abject terrorist aggression that targeted oil facilities in the sisterly Kingdom of Saudi Arabia, for which Iran is responsible. That aggression represented a grave threat to global oil supplies and the world’s economy. We reaffirm our unwavering and total support for the Kingdom of Saudi Arabia, which represents the main pillar of stability in the region in all its actions to preserve security and stability. We request the international community, notably the Security Council, to shoulder its responsibilities in maintaining international peace and security and to take a firm stance against Iran’s repetitive criminal acts. We welcome the joint communique issued by the United Kingdom, the French Republic and the Federal Republic of Germany holding Iran responsible for that attack and reflecting the need to review the agreement concerning the Iranian nuclear programme, as it does not serve the purposes of peace and security in the region.
Consistent with its sense of responsibility to establish stability in the region and the entire world, and in line with its historic role and commitment to joint action with its brothers, allies and international partners to address international and regional challenges, as well as combating terrorism and piracy in the Arabian Gulf, the Kingdom of Bahrain joined the International Maritime Security Construct at this critical and important period to safeguard the most important international strategic maritime lanes, which are vital for commerce and energy. In that vein, the Kingdom of Bahrain hosted an important international military meeting in July to discuss ways and means of intensifying international cooperation to enhance the security of the region. We are now preparing to host yet another international meeting in Manama next month on the safety of maritime and air navigation, in cooperation with the United States of America and Poland and with the participation of more than 60 countries. The meeting will be in follow-up to the international conference to support peace and security in the Middle East held in Warsaw last February.
The picture is now clear. Some priorities can no longer be delayed and must be addressed promptly. The two main objectives we seek to attain are achieving peace and eliminating terrorism. They require strong, collective work, support for all actions towards peace and a firm stand against countries that seek to perpetrate sabotage and use terrorism and violence to obstruct our Organization from achieving its desired goals.
The Kingdom of Bahrain is this year celebrating the twentieth anniversary of the accession to the throne of His Majesty King Hamad bin Isa Al Khalifa — an era that began with reforms and inclusive renaissance as well as pioneering achievements at all levels in a State of law and institutions built on the cultural heritage of a society of coexistence with solid foundations guaranteeing rights and freedoms while seeking to promote peace among peoples and cultures. We reaffirm that the Kingdom of Bahrain will persevere in its balanced foreign policy of cooperation and interaction with all the countries of the world, based on an approach of collective action and joint defence with responsible States, respect for the principles on which the United Nations is founded, fruitful partnerships to achieve security and prosperity for all while living in a sound environment — an environment of common interests that allows our countries and nations to enjoy lasting security, sustainable development, progress and prosperity.